Name: Commission Regulation (EEC) No 1874/82 of 13 July 1982 amending Regulations (EEC) No 2638/69 and (EEC) No 496/70 as regards the date for implementation of the new type of certificate of inspection
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7. 82 Official Journal of the European Communities No L 206/19 COMMISSION REGULATION (EEC) No 1874/82 of 13 July 1982 amending Regulations (EEC) No 2638/69 and (EEC) No 496/70 as regards the date for implementation of the new type of certificate of inspection of economy, use of these should be authorized beyond 30 June 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1203/82 (2), and in particular Articles 8 (2) and 12 (3) thereof, Whereas Commission Regulations (EEC) No 2638/69 (3) and (EEC) No 496/70 (4) laying down provisions on quality control of fruit and vegetables made provision for a certificate of inspection to be issued to certify that the products to which the said certificate refers had been inspected and found to comply with the quality standards ; Whereas Commission Regulations (EEC) No 2150/80 and (EEC) No 21 51 /80 (6) altered the type of certificate to be employed ; whereas the inspection authority according to Commission Regulation (EEC) No 3471 /81 Q may continue to employ until 30 June 1982 the certificate of inspection applicable prior to 1 January 1981 ; Whereas certain Member States have substantial stocks of certificates of the old type ; whereas, in the interests In the second paragraph of Article 3 of Regulation (EEC) No 2638/69, and in the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 496/70 , '30 June 1982' is hereby replaced by '31 December 1982'. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 36 . (3) OJ No L 327, 30 . 12. 1969, p . 33 . (4) OJ No L 62, 18 . 3 . 1970, p . 11 . Ã  OJ No L 210, 13 . 8 . 1980, p . 5. ( «) OJ No L 210, 13 . 8 . 1980, p . 11 . O OJ No L 349, 5 . 12 . 1981 , p . 7.